Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on12/16/2020. Claim(s) 1-19 is/are pending.
Specification
The abstract of the disclosure is objected to because it contains typos listed below.  Correction is required.  See MPEP § 608.01(b).
Lines 7-8, “the first travel lane” doesn’t have antecedence, i.e., “the” should be “a”
Lines 10-11, “On condition that” is grammatically confusing
Lines 12-13, “the circuitry is to….otherwise to guide the vehicle” is grammatically confusing
Drawings
The drawings are objected to because there is a blank box in Fig. 2B (flowing from “S25”) with no corresponding description mentioned in the specification and because there is a “Q” in Fig. 4 that is not mentioned in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1-19 is/are objected to because of the following informalities:  
The limitation in claim 1, 18, and 19, “on a condition that the collision risk is a predetermined degree or higher, interrupt the guidance, otherwise guide the vehicle to enter the stop location….” are grammatically confusing (last step of the claim). While the scope of the limitation is reasonably ascertainable, the examiner suggests adding a comma after “otherwise” and/or inserting “or” immediately before “otherwise”.  
The limitation in claims 18 and 19, “on a condition that the collision risk is a predetermined degree or higher, interrupt the guidance, otherwise guiding the vehicle to enter the stop location….” are grammatically confusing (last step of each claim). While the scope of the limitations are reasonably ascertainable, the examiner suggests adding a comma after “otherwise” and/or inserting “or” immediately before “otherwise”.  
Claim 7 recites “the degree of the abnormality” in the third to last line of the claim, where there is no previous recitation for “the degree”. While the scope of the claim is reasonably ascertainable, the examiner suggests amending to “a degree of the abnormality”. 
The limitation of claim 7, “set the stop location within the limitation” in the last line of the claim is grammatically confusing because the limitation recites “the limitation”, while the previous language in the claim refers to “limit” (line 4). While the scope of the claim is reasonably ascertainable, the examiner suggests amending the claim to use the same tense of the word. 
Claim 8 recites “depending on area of the stoppable regions” in the second to last line of the claim, where there is no previous recitation of “area”. While the scope of the claim is reasonably ascertainable, the examiner suggests amending to “depending on an area….”.
The limitation of claim 11, “wherein the circuitry is to generate the evacuation path is such that the vehicle stops….” of lines 2-3 is grammatically confusing. While the scope of the claim is reasonably ascertainable, the examiner suggests amending “wherein the circuitry is to generate the evacuation path” to use the same language of the other claims (i.e., “the circuitry is configured to…”, emphasis added). Further, it appears that “is” of “the evacuation path is such….” isn’t needed in the claim and should be deleted. 
The limitation of claim 12, “on condition that the vehicle travels in a second travel lane” in lines 1-2 is grammatically confusing. While the scope of the claim is reasonably ascertainable, the examiner suggests amending to “on a condition that the vehicle….”. 
Claims 18-19, the limitations, “guiding the vehicle to enter the stop location and stop the vehicle at the stop location” are grammatically confusing. The examiner suggests using the same tense for “guiding” and “stop”, e.g., amend “stop” to “stopping”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 3, 8, 11, 12-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the limitation “on a condition that the collision risk is a predetermined degree or higher” of in lines 2-3 is unclear, and thus, indefinite. Specifically, it is unclear whether the “a predetermined degree” of claim 3 is the “a predetermined degree” of claim 1, or if they’re entirely different components. Applicant’s specification appears to describe that the collision risk is re-evaluated using the same predetermined degree (para. 0112 of the instant specification), however, this is not what is claimed. For the purposes of examination, the examiner is interpreting the scope of the limitation to be that the circuitry is configured to determine a condition that another collision risk is the predetermined degree or higher, i.e., that the collision risk of claim 3 is a different collision risk than that of claim 1 but the predetermined degrees are the same component. 
Regarding claim 8, the limitation, “extract a region having a width and a length of a road shoulder region of predetermined reference values or greater as a stoppable region” is unclear, and thus, indefinite. Specifically, it is unclear how the “predetermined reference values” relate to the other components of the limitation. The examiner suggests the amendment, “extract a region of a road shoulder region having a width and a length 
Regarding claim 11, the limitation, “the vehicle stops at a road shoulder region before a location at which the vehicle reaches by traveling for a predetermined time or a predetermined distance in an advancing direction” is unclear, and thus, indefinite. Specifically, the claim recites “a location at which the vehicle reaches by traveling for a predetermined time or a predetermined distance”, but also states “the vehicle stops at a road shoulder region before a location” (emphasis added). Thus, the limitation appears to be stating the vehicle stops at the road shoulder region that’s before a location and reaches the location with the same stop, which does not make sense. Further, it is unclear whether the “a road shoulder region” of claim 11 is the “road shoulder region” of claim 1, or if they’re entirely different components. For the purposes of examination, the examiner is assuming them to be the same component and that the vehicle stops at the road shoulder region by traveling for a predetermined time or a predetermined distance in an advancing direction. 
Regarding claim 12, it is unclear whether the “a road shoulder region” of in line 3 is the “road shoulder region” of claim 1, or if they’re entirely different components, and thus, the claim is indefinite. For the purposes of examination, the examiner is assuming them to be the same component.
Regarding claim 15, the limitation, “the road information includes information relating to a width of a road shoulder region along a width direction end of the road” is unclear, and thus, indefinite. Specifically, it is unclear what “a width direction end of the road” is referring to. This term is not defined by the claim, the specification does not provide a standard for ascertaining the meaning of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the claim. Further, it is unclear whether the “a road shoulder region” of claim 15 is the “road shoulder region” of claim 1, or if they’re entirely different components. For the purposes of examination, the examiner is assuming them to be the same component and that the road information includes information relating to a width of the road shoulder region. 
Regarding claim 17, it is unclear whether the “vehicle surrounding information” of in lines 3-4 is the “vehicle surrounding information” of claim 1, or if they’re entirely different components, and thus, the claim is indefinite. For the purposes of examination, the examiner is assuming them to be the same component.
Claims 13-14, 16 are rejected due to their dependency on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-7, 11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 2019/0077401 A1).
Regarding claims 1, 18, and 19, Katagiri teaches a non-transitory computer readable storage including computer readable instructions that when executed by a controller cause the controller to execute a method for controlling the vehicle (Fig. 1, para. 0045), and a travel control apparatus for the vehicle, comprising: 
circuitry (Fig. 1, para. 0021) configured to perform the method for controlling the vehicle, the method comprising:
search for a stop location where the vehicle is to stop, on a basis of road shoulder region information (“First stop control circuit 10 specifies, from a peripheral area of vehicle 1, a stop position that is located near the current position and where vehicle 1 will not protrude or will barely protrude”, para. 0016, “First stop control circuit 10 determines the stop position on the basis of a current position of vehicle 1 that has been obtained from the GPS sensor and map data indicating an area near the current position”, para. 0048); 
generate an evacuation path to the stop location on a basis of road information (“When first stop control circuit 10 determines the stop position, first stop control circuit 10 transmits a control signal that causes vehicle 1 to move to the stop position to power system ECU 71a and steering system ECU 72a”, para. 0050, “in first stop control performed by first stop control circuit 10, a first route is obtained on the basis of positional information of vehicle 1”, para. 0060, “First stop control circuit 10 may be implemented so as to be integrated into an automatic driving controller”, para. 0045, see also para. 0002, see also para. 0048-0049); 
guide the vehicle to the stop location from a first travel lane road adjacent to a road shoulder region (see para. 0050, see also “First stop control circuit 10 has a retreating function of causing vehicle 1 to retreat to a safety zone such as a road shoulder or an emergency parking strip when vehicle 1 is stopped in an emergency”, para. 0046, Fig. 3); 
calculate a collision risk of collision with an obstacle on the road on a basis of vehicle surrounding information (“an ADAS vehicle having an automatic stop function for avoiding collision”, para. 0021, “First stop control circuit 10 receives detection information detected by first detection circuit 51 and detection information detected by second detection circuit 52. When first stop control circuit 10 determines that vehicle 1 has a risk of collision with an obstacle, first stop control circuit 10 outputs a control signal that causes stop control to be performed to at least one of power unit 71, steering unit 72, and braking unit 73”, para. 0046); and 
on a condition that the collision risk is a predetermined degree or higher, stop the vehicle (“When first stop control circuit 10 determines that there is a risk of collision with an obstacle such as another vehicle, a pedestrian, a bicycle, a wall, or a guardrail on the basis of the detection information detected by first detection circuit 51, first stop control circuit 10 transmits a control signal that instructs an emergency stop to braking system ECU 73a”, para. 0047), otherwise guide the vehicle to enter the stop location and stop the vehicle at the stop location (“When vehicle 1 arrives at the stop position, first stop control circuit 10 transmits, to braking system ECU 73a, a control signal instructing a stop”, para. 0050). 
Katagiri does not explicitly teach interrupting the guidance on a condition that the collision risk is a predetermined degree or higher. 
Instead, Katagiri teaches stopping the vehicle using emergency braking on a condition that a collision risk is a predetermined degree or higher, and guiding the vehicle to enter a stop location and stopping the vehicle at the stop location after the emergency braking has been performed (see at least para. 0046). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Katagiri to achieve the claimed invention. Katagiri teaches the benefit of using automatic driving to avoid collision with pedestrians, vehicles, and other objects in the vicinity of the vehicle (para. 0003, 0029, 0047). Thus, it would have been obvious to one of ordinary skill to modify the invention of Katagiri such that the guidance of the “vehicle 1” (Fig. 1) as it travels to the “stop position” (para. 0050, Fig. 3) is interrupted when another collision risk is detected. The motivation for doing so would be to avoid collision with objects near the vehicle as the vehicle travels to the stop position in the same way the vehicle avoids collision with objects as it travels normally. Further, one of ordinary skill in the art would have recognized that the obstacle avoidance (para. 0003, 0021, 0029) of Katagiri would not disengage when the vehicle is traveling to the stop location. 

Regarding claim 2, Katagiri further teaches wherein the circuity is further configured to decelerate the vehicle to a predetermined speed or lower while the vehicle is traveling along the evacuation path (“An absolute value of acceleration while decelerating in first stop control performed by first stop control circuit 10”, para. 0064, “FIG. 5 is a diagram in which a speed and an absolute value of acceleration while decelerating of vehicle 1 in the first stop control illustrated in FIG. 3”, para. 0065).

Regarding claim 4, Katagiri further teaches wherein the circuitry is further configured to interrupt the guidance by stopping the vehicle in a current travel lane (“When first stop control circuit 10 determines that there is a risk of collision with an obstacle such as another vehicle, a pedestrian, a bicycle, a wall, or a guardrail on the basis of the detection information detected by first detection circuit 51, first stop control circuit 10 transmits a control signal that instructs an emergency stop to braking system ECU 73a”, para. 0047, see Fig. 3 where “Vehicle 1 is traveling on first lane L1”, para. 0061, Katagiri does not explicitly teach wherein the emergency stop occurs in a current travel lane, however, this limitation is inherent as Katagiri teaches the vehicle preforms an emergency stop using the braking system of the vehicle, and then retreats to a shoulder or emergency parking strip after the emergency stop is preformed, see para. 0046-0047, and thus it necessarily flows that the vehicle stops in a current travel lane such as that seen in Fig. 3).

Regarding claim 5, Katagiri further teaches wherein the circuitry is further configured to interrupt the guidance by setting a new stop location (“When no obstacles exist near the specified stop position, first stop control circuit 10 determines the stop position to be a formal stop position. When an obstacle exists near the specified stop position, first stop control circuit 10 performs processing for selecting the stop position again”, para. 0049).

Regarding claim 6, Katagiri further teaches wherein the circuitry is further configured to interrupt the guidance by researching a new stop location (“When no obstacles exist near the specified stop position, first stop control circuit 10 determines the stop position to be a formal stop position. When an obstacle exists near the specified stop position, first stop control circuit 10 performs processing for selecting the stop position again”, para. 0049, the examiner is giving the term “researching” its plain meaning of searching or investigating).

Regarding claim 7, Katagiri further teaches wherein the circuitry is configured to: 
on a condition that an abnormality in physical condition of a driver of the vehicle is detected (“When the eyes of the driver are closed during a prescribed time period or longer, first stop control circuit 10 determines that the driver is dozing”, para. 0052, “first stop control circuit 10 determines that the driver has suffered the sudden illness”, para. 0055), limit at least one of an elapsed time or a travel distance after the detection of the abnormality in physical condition, in accordance with the degree of the abnormality in physical condition (para. 0066, Fig. 5); and 
set the stop location within the limitation (“First time t1 is a timing at which a phenomenon that causes an emergency stop has occurred, and is a timing at which vehicle 1 starts deceleration in first stop control or second stop control….and third time t3 is a timing at which vehicle 1 stops in first stop control”, para. 0066, see also para. 0069).

Regarding claim 11, Katagiri further teaches wherein the circuitry is to generate the evacuation path is such that the vehicle stops at a road shoulder region before a location at which the vehicle reaches by traveling for a predetermined time or a predetermined distance in an advancing direction after the evacuation path is generated (“In first stop control performed by first stop control circuit 10, when emergency parking strip Ps exists within a range of a prescribed distance from vehicle 1, vehicle 1 is controlled to stop in emergence parking strip Ps”, para. 0062, see “stop distance S1”, Fig. 3).

Regarding claim 17, Katagiri further teaches wherein the circuitry is further configured to generate a target path to a target location on a basis of vehicle surrounding information and control the vehicle to follow the target path (“a vehicle having a driving support function or an automatic driving function, and a traveling controller”, para. 0002, “Vehicle 1 according to the first exemplary embodiment is an HEV or an EV, and is an ADAS vehicle having an automatic stop function for avoiding collision”, para. 0021, see also para. 0029, 0032). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 2019/0077401 A1) in view of Hirata et al. (US 2018/0362034 A1), hereafter referred to as Hirata. 
Regarding claim 3, Katagiri does not explicitly teach wherein the circuity is configured to, on a condition that the collision risk is a predetermined degree or higher due to deceleration of the vehicle, interrupt the deceleration. 
Instead, Katagiri teaches wherein the circuity is configured to, on a condition that the collision risk is a predetermined degree or higher due to a state of the vehicle, stop the vehicle (“First detection circuit 51 is a general name for various sensors that grasp a situation around a self-vehicle and a state of the self-vehicle”, para. 0029, “As the sensor that grasps the situation around the self-vehicle, a vehicle speed sensor, a global positioning system (GPS), and the like are included”, para. 0033, “When first stop control circuit 10 determines that vehicle 1 has a risk of collision with an obstacle, first stop control circuit 10 outputs a control signal that causes stop control to be performed”, para. 0046). 
However, Hirata teaches a driving assistance system, comprising:
circuity (Fig. 1, para. 0032) configured to, on a condition that a collision risk is a predetermined degree or higher due to deceleration of a vehicle, interrupt the deceleration (“in the presence of a following vehicle 54 which is the nearby vehicle 200 traveling behind the vehicle 100, a risk of collision of the following vehicle 54 with the vehicle 100 is caused by deceleration of the vehicle 100….when the relative acceleration of the vehicle 100 is greater than the deceleration, the stop determination unit 23 determines not to stop the vehicle 100 assuming that there is a risk of collision of the following vehicle 54 with the vehicle 100”, para. 0049, Fig. 2-3, see also para. 0060-0061, 0066-0068).
All the components are known in Katagiri and in Hirata. Both Katagiri and Hirata teach a condition that a collision risk is a predetermined degree or higher (see para. 0046 of Katagiri and “S17”, Fig. 3 of Hirata). Hirata further teaches circuitry configured to interrupt deceleration based on the condition (“S20”, Fig. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Katagiri with the teachings of Hirata such that the “decelerating of vehicle 1” (para. 0065) of Katagiri is interrupted “assuming that there is a risk of collision of the following vehicle 54” (para. 0049), as taught by Hirata. The motivation for doing so would be to avoid collision with both a preceding object (e.g., a “pedestrian 52”, Fig. 2) and a following object (e.g., a “following vehicle 54”, Fig. 2), as taught by Hirata (see Fig. 2-3). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 2019/0077401 A1) in view of Tsuji (US 2020/0307638 A1).
Regarding claim 8, Katagiri further teaches wherein the circuitry is configured to: 
extract a region as a stoppable region, on the basis of the road shoulder region information (“In first stop control performed by first stop control circuit 10, when emergency parking strip Ps exists within a range of a prescribed distance from vehicle 1, vehicle 1 is controlled to stop in emergence parking strip Ps”, para. 0062, “In FIG. 3, a stop position in first stop control performed by first stop control circuit 10 is located apart from first lane L1 by first distance d1. First distance d1 is defined by a distance from center line L1c of first lane L1 to an end on a side of center line L1c of vehicle 1”, para. 0063).
Katagiri does not explicitly teach wherein the extracted region has a width and a length of a road shoulder region of predetermined reference values or greater; and 
on a condition that there are multiple stoppable regions, set priorities to the stoppable regions depending on area of the stoppable regions, and set a highly prioritized stoppable region as the stop location.
Instead, Katagiri teaches extracting a region “within a range of a prescribed distance from vehicle 1” (para. 0062) such that the “vehicle 1 will not protrude or will barely protrude” (para. 0049).
However, Tsuji teaches a vehicle control system, comprising:
circuitry (Fig. 1, para. 0030, 0046) configured to extract a region having a width and a length of a road shoulder region of predetermined reference values or greater as a stoppable region (“state management unit 37 causes the action plan unit 42 to generate a stop event when an input corresponding to the driver's intervention to the driving is not detected within a predetermined period of time after the execution of the intervention request process. The stop event is an event in which the vehicle is brought to a stop at a safe position (for example, an emergency parking zone, a roadside zone, a roadside shoulder, a parking area, etc.) while the vehicle control is degenerated”, para. 0074, “a stop area determination process is executed (step ST3). The stop area determination process refers to the map information according to the current position of the own vehicle, and extracts a plurality of available stop areas (candidates for the stop area or potential stop areas) suitable for stopping, such as road shoulders and evacuation spaces in the traveling direction of the own vehicle. Then, one of the available stop areas is selected as the stop area by taking into account the size of the stop area, the distance to the stop area, para. 0078, “map information may include a wide range of road information which may include….the areas of emergency parking zones”, para. 0039, Fig. 2); and 
on a condition that there are multiple stoppable regions, set priorities to the stoppable regions depending on area of the stoppable regions, and set a highly prioritized stoppable region as a stop location (see “extracts a plurality of available stop areas (candidates for the stop area or potential stop areas) suitable for stopping” and “one of the available stop areas is selected as the stop area by taking into account the size of the stop area”, para. 0078, see also para. 0074, Fig. 2).
Both Katagiri and Tsuji teach circuitry configured to extract a region of a road shoulder region as a stoppable region on the basis of the road shoulder region information (see para. 0062-0093 of Katagiri and para. 0078 of Tsuji) and both teach the circuitry is configured to guide a vehicle to enter a stop location (see para. 0046 of Katagiri and para. 0081 of Tsuji). Tsuji further teaches extracting the size of the road shoulder region and prioritizing a stop location when there are multiple stoppable locations (para. 0078). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Katagiri with the teachings of Tsuji such that the size of the “emergency parking strip Ps” (para. 0062) of Tsuji is extracted, wherein “a plurality of available stop areas….suitable for stopping” are extracted and “one of the available stop areas is selected as the stop area by taking into account the size of the stop area” as taught by Tsuji (para. 0078). The motivation for doing so would be to select the most ideal stop location for the vehicle to stop, as taught by Tsuji (para. 0078, Fig. 2). 

Claim(s) 12-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 2019/0077401 A1) in view of Sim (US 2019/0135291 A1). 
Regarding claim 12, Katagiri further teaches a second travel lane that is separated from a road shoulder region more than the first travel lane (“second lane L2”, para. 0061, Fig. 3), but does not explicitly teach on condition that the vehicle travels in a second travel lane that is separated from a road shoulder region more than the first travel lane, the circuitry is configured to guide the vehicle from the second travel lane to a free space of the first travel lane, on the basis of the vehicle surrounding information.
However, Sim teaches a system and method for controlling a vehicle based on a condition of a driver, comprising:
on condition that a vehicle travels in a second travel lane that is separated from a road shoulder region more than a first travel lane, circuitry (Fig. 1, para. 0021) is configured to guide the vehicle from the second travel lane to a free space of the first travel lane, on the basis of vehicle surrounding information (“If it is determined that the host vehicle does not travel in the lane nearest to the shoulder (S320), the system may recognize the presence or absence of objects located in backward and peripheral regions of the host vehicle using the vehicle dynamics sensor 12, the vehicle AVM camera 13, and the periphery surveillance sensor 14, and may determine whether the host vehicle can perform lane change based on the recognized result. If it is determined that the host vehicle can perform lane change, the system may control the host vehicle to move into the next lane (S322)”, para. 0042, Fig. 3). 
Both Katagiri and Sim teach circuitry configured to preform functions in a vehicle based on vehicle surrounding information (see para. 0046 of Katagiri and para. 0040, 0042 of Sim), and both teach guiding the vehicle to enter a road shoulder region (see para. 0046 Katagiri and para. 0045 of Sim). Sim further teaches guiding the vehicle to a first travel lane adjacent to the road shoulder region when the vehicle is in a second travel lane. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Katagiri with the teachings of Sim such that the “vehicle 1” (Fig. 1) Katagiri is guided to the “first lane L1” (Fig. 3) from the “second lane L2” (Fig.3), as taught by Sim (para. 0042). The motivation for doing so would be to increase safety by changing lanes to a lane closer to the shoulder prior to stopping in the shoulder region, as taught by Sim (see para. 0041-0042).

Regarding claim 13, Katagiri further teaches wherein the circuity is further configured to decelerate the vehicle to a predetermined speed or lower while the vehicle is traveling along the evacuation path (“FIG. 5 is a diagram in which a speed and an absolute value of acceleration while decelerating of vehicle 1 in the first stop control illustrated in FIG. 3”, para. 0065, “In first stop control, vehicle 1 is decelerated at first speed V1”, para. 0066).

Regarding claim 15, Katagiri does not explicitly teach wherein the road information includes information relating to a width of a road shoulder region along a width direction end of the road.
Instead, Katagiri teaches the road information includes “GPS sensor and map data indicating an area near the current position” (para. 0048). 
However, Sim teaches a system and method for controlling a vehicle based on a condition of a driver, comprising:
wherein road information includes information relating to a width of a road shoulder region along a width direction end of a road (“If the host vehicle travels in the lane nearest to the shoulder (S320 or S322), the system may calculate a width of a shoulder lane, and may determine whether the shoulder lane has a sufficiently large width (e.g., a minimum width of 2.8 meters) in which the host vehicle can stop (S330)”, para. 0043, see also para. 0042).
Both Katagiri and Sim teach circuitry configured to preform functions in a vehicle based on road information (see para. 0048 of Katagiri and para. 0040 of Sim), and both teach guiding the vehicle to enter a road shoulder region (see para. 0046 Katagiri and para. 0045 of Sim). Sim further teaches wherein the road information includes a width of the road shoulder region (para. 0043). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Katagiri with the teachings of Sim such that a “width of a shoulder lane” is calculated, as taught by Sim (para. 0043), when it is being determined that the “vehicle 1 will not protrude or will barely protrude” from the “stop position”, as taught by Katagiri (para. 0049). The motivation for doing so would be to utilize the method of determining “whether the shoulder lane has a sufficiently large width” as taught by Sim (para. 0043) in the determination made by Katagiri (determining that the “vehicle 1 will not protrude”, para. 0049).

Regarding claim 16, Katagiri further teaches wherein the circuitry is further configured to interrupt the guidance by stopping the vehicle in a current travel lane (“When first stop control circuit 10 determines that there is a risk of collision with an obstacle such as another vehicle, a pedestrian, a bicycle, a wall, or a guardrail on the basis of the detection information detected by first detection circuit 51, first stop control circuit 10 transmits a control signal that instructs an emergency stop to braking system ECU 73a”, para. 0047, see Fig. 3 where “Vehicle 1 is traveling on first lane L1”, para. 0061, Katagiri does not explicitly teach wherein the emergency stop occurs in a current travel lane, however, this limitation is inherent as Katagiri teaches the vehicle preforms an emergency stop using the braking system of the vehicle, and then retreats to a shoulder or emergency parking strip after the emergency stop is preformed, see para. 0046-0047, and thus it necessarily flows that the vehicle stops in a current travel lane such as that seen in Fig. 3).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katagiri (US 2019/0077401 A1) in view of Sim (US 2019/0135291 A1) further in view of Hirata et al. (US 2018/0362034 A1).
Regarding claim 14, Katagiri in view of Sim do not explicitly teach wherein the circuity is configured to, on a condition that the collision risk is a predetermined degree or higher due to deceleration of the vehicle, interrupt the deceleration. 
Instead, Katagiri teaches wherein the circuity is configured to, on a condition that the collision risk is a predetermined degree or higher due to a state of the vehicle, stop the vehicle (“First detection circuit 51 is a general name for various sensors that grasp a situation around a self-vehicle and a state of the self-vehicle”, para. 0029, “As the sensor that grasps the situation around the self-vehicle, a vehicle speed sensor, a global positioning system (GPS), and the like are included”, para. 0033, “When first stop control circuit 10 determines that vehicle 1 has a risk of collision with an obstacle, first stop control circuit 10 outputs a control signal that causes stop control to be performed”, para. 0046). 
However, Hirata teaches a driving assistance system, comprising:
circuity (Fig. 1, para. 0032) configured to, on a condition that a collision risk is a predetermined degree or higher due to deceleration of a vehicle, interrupt the deceleration (“in the presence of a following vehicle 54 which is the nearby vehicle 200 traveling behind the vehicle 100, a risk of collision of the following vehicle 54 with the vehicle 100 is caused by deceleration of the vehicle 100….when the relative acceleration of the vehicle 100 is greater than the deceleration, the stop determination unit 23 determines not to stop the vehicle 100 assuming that there is a risk of collision of the following vehicle 54 with the vehicle 100”, para. 0049, Fig. 2-3, see also para. 0060-0061, 0066-0068).
All the components are known in Katagiri in view of Sim and in Hirata. Both Katagiri in view of Sim and Hirata teach a condition that a collision risk is a predetermined degree or higher (see para. 0046 of Katagiri and “S17”, Fig. 3 of Hirata). Hirata further teaches interrupting deceleration based on the condition (“S20”, Fig. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Katagiri in view of Sim with the teachings of Hirata such that the “decelerating of vehicle 1” (para. 0065) of Katagiri is interrupted “assuming that there is a risk of collision of the following vehicle 54” (para. 0049), as taught by Hirata. The motivation for doing so would be to avoid collision with both a preceding object (e.g., a “pedestrian 52”, Fig. 2) and a following object (e.g., a “following vehicle 54”, Fig. 2), as taught by Hirata (see Fig. 2-3). 
Allowable Subject Matter
Claim(s) 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, calculate the collision risk by multiplying a first risk value and a second risk value together, the first risk value being set for a stop location candidate, and the second risk value being set for movement of the vehicle until the vehicle reaches the stop location candidate.








The closest prior art of record includes the following:
Regarding claim 9, Katagiri teaches calculating the collision risk by determining “a distance from the vehicle to an object can be estimated on the basis of a parallax video” (para. 0026). Hirata teaches calculating a risk of collision “from the image data and the object information acquired in step S15” (para. 0060). 
Further, Seo (US 2017/0088136 A1) teaches calculating a collision risk by multiplying a first weight and an expected acceleration of a preceding object together and by multiplying a second weight and an expected time to collision to the preceding object (para. 0039). Nessler (DE 102018203063 A1) teaches calculating a collision risk by “multiplying the collision rate by the probability value that a vehicle does not stop (para. 0001).
However, there is not prior art that discloses wherein the circuitry is configured to calculate the collision risk by multiplying a first risk value and a second risk value together, the first risk value being set for a stop location candidate, and the second risk value being set for movement of the vehicle until the vehicle reaches the stop location candidate.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/AMELIA VORCE/               Examiner, Art Unit 3666